PER CURIAM.
The Department of Health and Human Resources, Office of Charity Hospital of Louisiana at New Orleans, appeals the decision of the State Civil Service Commission denying its applications for review and adopting as its own the decision of the referee. We affirm.
After an extensive review of the record and arguments raised on appeal, we are convinced that the referee was correct in concluding that the evidence does not establish a pattern of excessive absenteeism or a chronic abuse of sick leave justifying a five day suspension of Wilbert Washington. Moreover, we find no error in the Commission’s decision denying the appellant’s application for review and adopting the referee’s decision as its own. The State Civil Service Rules allow for such a procedure which were followed in this case. See State Civil Service Rules 13.36(f).
For the foregoing reasons and for the reasons contained in the referee’s decision which we likewise adopt as our own, we affirm the decision of the State Civil Service Commission.
Costs of this appeal are assessed against the appellant in the amount of $50.00.
AFFIRMED.